      Case 3:19-cv-00620-AWT Document 58 Filed 10/16/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


JOHN DOE                                              :
                                                      :
         Plaintiff                                    :              CIVIL ACTION NO.:
                                                      :              3:19-cv-00620-AWT
vs.                                                   :
                                                      :
YALE UNIVERSITY, ET AL                                :
                                                      :
         Defendants                                   :              OCTOBER 16, 2019

                                      MOTION TO SEAL

         Pursuant to Rule 5(e)(4)(b) of the Local Rules of Civil Procedure for the District Court

for the District of Connecticut, and in anticipation of responding to the plaintiff’s Response to

Motion to Enforce Settlement, the defendants hereby move to file under seal their reply to the

plaintiff’s brief.    The defendants’ reply contains confidential information regarding the

circumstances that led to the defendants’ belief that an answer to the complaint was no longer

required. The defendants seek to seal their reply to the plaintiff’s Response to Motion to

Enforce Settlement to protect their privacy interests, as well as those of the plaintiff. The

Court granted the defendants’ motion to seal their response to the plaintiff’s Request to Enter

Default and the plaintiff then filed his response under seal.



         WHEREFORE, the defendants respectfully request that their motion to seal be granted.
   Case 3:19-cv-00620-AWT Document 58 Filed 10/16/19 Page 2 of 2




                                                       THE DEFENDANTS,
                                                       YALE UNIVERSITY, MARVIN
                                                       CHUN, JOHN MAYES, JORDAN
                                                       PILANT, MARIA PINANGO, MARK
                                                       SOLOMON, JORDON WHITE AND
                                                       ANGELA GLEASON



                                                  BY: /s/ Patrick M. Noonan (#ct00189)
                                                      Patrick M. Noonan
                                                      Colleen Noonan Davis (#ct27773)
                                                      Donahue, Durham & Noonan, P.C.
                                                      741 Boston Post Road
                                                      Guilford, CT 06437
                                                      (203) 458-9168




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.



                                                                      /s/
                                                                Patrick M. Noonan




                                                 2
